Exhibit 10.1

 

PURCHASE AGREEMENT

 

PURCHASE AGREEMENT (this “Agreement”), dated as of April 25, 2003, by and among
HARBOR GLOBAL COMPANY LTD., a Bermuda limited duration company (“Parent”),
PIOGLOBAL GOLDFIELDS II LIMITED (formerly “Pioneer Goldfields II Limited”), a
Guernsey, Channel Islands company and indirect, wholly owned subsidiary of
Parent (“Seller”), and HSBC BANK USA, a New York State chartered bank (“Buyer”).

 

RECITALS

 

Seller, Ashanti Goldfields Company Limited (“AGC”), Pioneer Asset Management USA
Inc. (formerly “The Pioneer Group Inc.”) and Ashanti Goldfields Teberebie
Limited (“Ashanti”) are party to that certain Purchase Agreement dated as of May
11, 2000, as amended as of March 19, 2003 (the “Stock Purchase Agreement”),
pursuant to which Ashanti purchased from Seller all of the outstanding shares of
capital stock of Pioneer Goldfields Limited.

 

Pursuant to Section 2.3(d) of the Stock Purchase Agreement, Ashanti became
obligated to make “Supplemental Payments” to Seller in an aggregate amount of up
to $5,000,000, by the payment of $250,000 in respect of each calendar quarter
commencing with the calendar quarter commencing April 1, 2001 and ending with
the calendar quarter ending March 31, 2006, subject to the conditions set forth
therein. To date, only one Supplemental Payment has been made to Seller because
the conditions set forth in the Stock Purchase Agreement that trigger Ashanti’s
obligation to make such payments have been satisfied during only one calendar
quarter, that being the calendar quarter ended March 31, 2003. However, if the
conditions set forth in Section 2.3(d) of the Stock Purchase Agreement are
satisfied for the remaining 12 calendar quarters ending between or on the date
hereof and March 31, 2006, Ashanti will be required to make additional
Supplemental Payments to Seller in the maximum aggregate amount of $3,000,000.

 

Seller desires to sell to Buyer, and Buyer desires to purchase from Seller, all
right, title and interest of Seller in and to the remaining Supplemental
Payments to be made under the Stock Purchase Agreement, including, without
limitation, all rights of Seller under the Stock Purchase Agreement relating
thereto under Sections 2.3(d), 2.3(e), 2.3(f) and 18.6 (the “Purchased
Interest”), upon the terms and subject to conditions contained herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises herein
made, and in consideration of the representations, warranties, covenants and
agreements herein contained, the parties agree as follows:



--------------------------------------------------------------------------------

ARTICLE 1

 

DEFINITIONS AND CONSTRUCTION

 

Section 1.1 Definitions. Except as otherwise expressly provided herein, the
following terms and phrases shall have the meanings set forth below:

 

“Ashanti Consent” has the meaning given to such term in Section 3.3.

 

“Ashanti Note” means that certain Promissory Note made by Ashanti in favor of
Seller pursuant to Section 2.3(c) of the Stock Purchase Agreement, in the
original principal amount of $13,800,000, as amended as of March 19, 2003 to
reduce the original principal amount thereof to $12,700,000.

 

“Assignment Agreement” means the Assignment Agreement, substantially in the form
attached hereto as Exhibit A.

 

“Business Day” means a day other than a Saturday, a Sunday or a day on which
banks are open for domestic and foreign exchange business in New York City, New
York.

 

“Closing” has the meaning given to such term in Section 6.1.

 

“Closing Date” has the meaning given to such term in Section 6.1.

 

“Collateral Agreement” means the Collateral Agreement, substantially in the form
attached hereto as Exhibit B.

 

“Governmental Authority” means any federal, state or other governmental agency
or body, authority, administrative or regulatory body or court or other
tribunal, foreign or domestic.

 

“Indemnified Party” means a Person that is entitled to the benefits of
indemnification from an Indemnifying Party in accordance with the terms and
conditions of Article 8 of this Agreement.

 

“Indemnifying Party” means a party to this Agreement that has the obligation to
indemnify an Indemnified Party in accordance with the terms and conditions of
Article 8 of this Agreement.

 

“Law” means any law, order, statute, treaty, writ, judgment, decree, injunction,
rule, regulation, by-law, ordinance, code or other policy, guideline,
interpretation or pronouncement having the effect of law of any Governmental
Authority.

 

2



--------------------------------------------------------------------------------

“Lien” means any lien, encumbrance, security interest, mortgage, hypothecation,
pledge, restriction, option agreement or arrangement, charge, claim or right of
any kind.

 

“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company, proprietorship, other business
organization, trust, union, association or other entity or Governmental
Authority.

 

“Transaction Documents” means this Agreement, the Assignment Agreement and the
Collateral Agreement.

 

ARTICLE 2

 

PURCHASE AND SALE OF PURCHASED INTEREST

 

Section 2.1 Sale. On the terms, and subject to the conditions of this Agreement,
on the Closing Date, Seller shall sell, assign, transfer, convey and deliver to
Buyer, and Buyer shall purchase from Seller, all of the right, title and
interest of Seller in and to the Purchased Interest.

 

Section 2.2 Purchase Price. The aggregate purchase price (the “Purchase Price”)
for the Purchased Interest shall be eight hundred seventy-five thousand dollars
($875,000) to be paid on the Closing Date by check or wire transfer of
immediately available federal funds to an account designated by Buyer.

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES OF SELLER AND PARENT

 

Seller and Parent, jointly and severally, represent and warrant to Buyer as
follows:

 

Section 3.1 Organization. Seller is a corporation duly organized, validly
existing and in good standing under the laws of Guernsey, Channel Islands.
Parent is a limited duration company duly organized, validly existing and in
good standing under the laws of Bermuda.

 

Section 3.2 Authority. Each of Seller and Parent has all requisite power and
authority to execute and deliver this Agreement and the other Transaction
Documents to which it is a party, to carry out its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
Each of Seller and Parent has obtained all necessary corporate or organizational
approvals for the execution and delivery of this Agreement and the other
Transaction Documents to which it is a party, the performance of its obligations
hereunder and thereunder and the consummation of the transactions contemplated
hereby and thereby. This Agreement has been, and upon execution and delivery by
each of Seller and Parent each of the other Transaction Documents to which it is
a party will be, duly executed and delivered by each of Seller and Parent and
constitute or will constitute, as applicable, each of Seller’s and Parent’s

 

3



--------------------------------------------------------------------------------

Section 3.3 legal, valid and binding obligations, enforceable against each of
Seller and Parent in accordance with its respective terms.

 

Section 3.4 Non-Contravention. Except for the consent of Ashanti and AGC to the
consummation of the transaction contemplated hereby (the “Ashanti Consent”),
none of the execution and delivery by Seller or Parent of this Agreement or the
other Transaction Documents to which it is a party, the performance of its
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby will (i) conflict with Seller’s or Parent’s
organizational documents or (ii) with or without notice, the passage of time or
both, constitute a breach or violation of, be in conflict with, constitute or
create a default under, or result in the creation or imposition of any Liens
upon any property of Seller or Parent pursuant to (a) any material agreement to
which Seller or Parent is a party or by which either of them or any of their
respective properties (including the Purchased Interest) are bound or (b) any
Law relating to Seller or the Parent.

 

Section 3.5 Litigation. There are no judicial or administrative actions, suits,
arbitrations, proceedings, claims or investigations, pending or, to the
knowledge of Seller and Parent, threatened (a) relating to or affecting the
Purchased Interest, or (b) challenging in any respect the validity of the Stock
Purchase Agreement, this Agreement or any other Transaction Document or the
transactions contemplated hereby or thereby. To the knowledge of Seller and
Parent, there are no facts or circumstances that may give rise to any of the
foregoing.

 

Section 3.6 Ownership and Transfer of Purchase Interest. Seller has good and
marketable title to the Purchased Interest, free and clear of all Liens,
defenses, set-offs, counterclaims and cross-claims of any nature or description.
Other than with respect to the Ashanti Consent which shall be obtained prior to
Closing, Seller has the unrestricted right to sell, assign, transfer, convey and
deliver to Buyer all right, title and interest in and to the Purchased Interest
without penalty or other adverse consequences, and upon the Closing, Buyer will
own the Purchased Interest free and clear of all Liens, defenses, set-offs,
counterclaims and cross-claims of any nature or description (except for Liens,
if any, granted by Buyer, and any defenses, set-offs, counterclaims or
cross-claims relating to Buyer’s actions or inactions).

 

Section 3.7 Stock Purchase Agreement.

 

(a) Attached hereto as Exhibit C is a true, correct and complete copy of the
Stock Purchase Agreement, which is in full force and effect and has not been
modified, changed, altered, supplemented, amended or terminated in any respect.
To the knowledge of Seller and Parent, no event has occurred and no condition
exists that constitutes, or that with the giving of notice or the lapse of time
or both, would constitute, a default or a breach of a representation or covenant
made under the Stock Purchase Agreement by any of the parties thereto. As of the
date hereof, to the knowledge of Seller and Parent, Ashanti has no existing
claims against Seller under the Stock Purchase Agreement.

 

4



--------------------------------------------------------------------------------

(b) Attached hereto as Exhibit D is a true, correct and complete copy of the
Ashanti Note, which is in full force and effect and, except as set forth in
Exhibit D, has not been modified, changed, altered, supplemented, amended or
terminated in any respect. To the knowledge of Seller and Parent, no event has
occurred and no condition exists that constitutes, or that with the giving of
notice or the lapse of time or both, would constitute, a default under the
Ashanti Note. As of the date hereof, all payments required to be made by Ashanti
to Seller under the Ashanti Note have been timely made.

 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to each of Seller and Parent as follows:

 

Section 4.1 Organization. Buyer is a chartered bank duly organized, validly
existing and in good standing under the laws of the State of New York.

 

Section 4.2 Authority. Buyer has all requisite power and authority to execute
and deliver this Agreement and the other Transaction Documents to which it is a
party, to carry out its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby. Buyer has obtained all
necessary corporate or organizational approvals for the execution and delivery
of this Agreement and the other Transaction Documents to which it is a party,
the performance of its obligations hereunder and thereunder and the consummation
of the transactions contemplated hereby and thereby. This Agreement has been,
and upon execution and delivery by Buyer each of the other Transaction Documents
to which it is a party will be, duly executed and delivered by Buyer and
constitute or will constitute, as applicable, Buyer’s legal, valid and binding
obligations, enforceable against Buyer in accordance with its respective terms.

 

Section 4.3 Non-Contravention. None of the execution and delivery by Buyer of
this Agreement or the other Transaction Documents to which it is a party, the
performance of its obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby will (i) conflict with Buyer’s
organizational documents or (ii) with or without notice, the passage of time or
both, constitute a breach or violation of, be in conflict with, constitute or
create a default under, or result in the creation or imposition of any Liens
upon any property of Buyer pursuant to (a) any material agreement to which Buyer
is a party or by which it or any of its properties are bound or (b) any Law
relating to Buyer.

 

5



--------------------------------------------------------------------------------

ARTICLE 5

 

CONDITIONS TO CLOSING

 

Section 5.1 The obligation of Buyer to consummate the transactions contemplated
by this Agreement shall be subject to the satisfaction at or prior to the
Closing of the following conditions:

 

(a) Representations and Warranties. The representations and warranties of each
of Seller and Parent contained in this Agreement shall be true and correct in
all material respects on the Closing Date with the same force and effect as if
made on the Closing Date, and Buyer shall have received a certificate of Seller
and Parent to such effect, signed by a duly authorized officer of Seller and
Parent.

 

(b) Consents. Seller and Parent shall have delivered, made or obtained the
Ashanti Consent and any other consents from any Person or Governmental Authority
required to be delivered, made or obtained by it prior to the Closing in
connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.

 

(c) No Material Adverse Effect. No event (or events) shall have occurred or be
reasonably likely to occur which, individually or in the aggregate, have, or
could reasonably be expected to have, a material adverse effect on the Purchased
Interest, Ashanti or the ability of Seller or Parent to consummate the
transactions contemplated by this Agreement, and Buyer shall have received a
certificate of Seller and Parent signed by a duly authorized officer of Seller
and Parent to the effect that, to the knowledge of Seller and Parent, no event
(or events) shall have occurred or be reasonably likely to occur which,
individually or in the aggregate, could reasonably be expected to have a
material adverse effect on the ability of Seller or Parent to consummate the
transactions contemplated by this Agreement.

 

Section 5.2 The obligations of Seller and Parent to consummate the transactions
contemplated by this Agreement shall be subject to the satisfaction at or prior
to the Closing of the conditions that the representations and warranties of
Buyer contained in this Agreement shall be true and correct in all material
respects on the Closing Date with the same force and effect as if made on the
Closing Date, and Seller and Parent shall have received a certificate of Buyer
to such effect, signed by a duly authorized officer of Buyer.

 

ARTICLE 6

 

CLOSING

 

Section 6.1 Closing Date. Unless this Agreement shall have been terminated and
the transactions contemplated hereby shall have been abandoned pursuant to
Article 7 hereof, the closing of the transactions contemplated by this Agreement
(the “Closing”)

 

6



--------------------------------------------------------------------------------

shall take place at the offices of Kronish Lieb Weiner & Hellman LLP, 1114
Avenue of the Americas, New York, New York 10036, at 10:00 a.m., New York City
time, on April 30, 2003 (or, if later, the date which is three (3) Business Days
after the date on which the conditions to the Closing set forth in Article 5
have been satisfied or waived in accordance with this Agreement) or such other
date, time and place as shall be agreed upon by Seller and Buyer (the actual
date of the Closing being herein called the “Closing Date”).

 

Section 6.2 Buyer’s Deliveries. At the Closing, Buyer shall deliver to Seller
the Purchase Price as provided in Article 2 hereof, the Collateral Agreement,
executed by Buyer, and the certificate to be delivered by Buyer pursuant to
Section 5.1 hereof.

 

Section 6.3 Seller’s Deliveries. At the Closing, Seller shall deliver to Buyer
the Assignment and the Collateral Agreement, each executed by Seller, and the
certificates to be delivered by Parent and Seller pursuant to Section 5.1
hereof.

 

ARTICLE 7

 

TERMINATION

 

This Agreement may be terminated at any time prior to the Closing:

 

  (a)   by the mutual written consent of Buyer and Seller;

 

  (b)   by either Buyer or Seller, if the Closing shall not have occurred on or
prior to April 30, 2003.

 

ARTICLE 8

 

INDEMNIFICATION

 

Section 8.1 Survival of Representations and Warranties. The representations,
warranties, covenants and agreements made in this Agreement by the parties
hereto shall survive the signing and consummation of this Agreement for a period
of one year from the Closing Date. All representations, warranties and covenants
made by Seller and Parent in this Agreement will be deemed to have been relied
upon by Buyer (notwithstanding any investigation by Buyer). All representations,
warranties and covenants made by Buyer in this Agreement will be deemed to have
been relied upon by Seller and Parent (notwithstanding any investigation by
Seller and Parent).

 

Section 8.2 Indemnification. Seller and Parent, jointly and severally, on the
one hand, and Buyer on the other hand, agree to defend, indemnify and hold
harmless the other and any subsidiary or affiliate thereof and its officers,
directors, shareholders and controlling persons, employees, agents, successors
and assigns (the “Related Parties”) from and against any and all liabilities,
losses, damages, claims, costs, expenses, judgments, interest and penalties
(including, without limitation, reasonable attorneys’, accountants’ and outside
advisors’ fees and disbursements) (collectively, “Losses”) incurred as a result
of, arising out of or resulting from any breach by such party of any of its
representations, warranties or covenants contained in this Agreement or the

 

7



--------------------------------------------------------------------------------

Assignment Agreement; provided, however, that in no event shall Seller and
Parent, on the one hand, and Buyer, on the other hand, be required to indemnify
and hold harmless the other and its Related Parties collectively for any Losses
in excess of the Purchase Price less the aggregate amount of Supplemental
Payments received by Buyer from Ashanti or AGC.

 

Section 8.3 Notice of Claims. An Indemnified Party shall give prompt written
notice to the Indemnifying Party of any claim against the Indemnified Party
which might give rise to a claim by the Indemnified Party against the
Indemnifying Party under the indemnification provisions contained herein,
stating the nature and basis of the claim and the actual or estimated amount
thereof, provided, however, that failure to give such notice will not affect the
obligation of the Indemnifying Party to provide indemnification in accordance
with the terms of Section 8.2 unless, and only to the extent that, the
Indemnifying Party is actually prejudiced thereby. In the event that any action,
suit or proceeding is brought against any Indemnified Party with respect to
which the Indemnifying Party may have liability under the indemnification
provisions contained herein, the Indemnifying Party shall, upon written
acknowledgment by the Indemnifying Party that such action, suit or proceeding is
an indemnifiable Loss pursuant to Section 8.2, have the right, at the cost and
expense of the Indemnifying Party, to defend such action in the name and on
behalf of the Indemnified Party (using counsel reasonably satisfactory to the
Indemnified Party), and, in connection with any such action, the Indemnified
Party and the Indemnifying Party agree to render to each other such assistance
as may reasonably be required in order to ensure proper and adequate defense of
such action; provided, however, that an Indemnified Party shall have the right
to retain its own counsel, with reasonable fees and expenses paid by the
Indemnifying Party, if representation of such Indemnified Party by counsel
retained by the Indemnifying Party would be inappropriate because of actual or
potential differing interests between such Indemnified Party and the
Indemnifying Party. If the Indemnifying Party shall fail to defend such action,
suit or proceeding, then the Indemnified Party shall have the right to defend
such action without prejudice to its rights to indemnification under Section 8.2
and, in connection therewith, the Indemnified Party and the Indemnifying Party
agree to render to each other such assistance as may reasonably be required in
order to ensure proper and adequate defense of such action. Neither the
Indemnified Party nor the Indemnifying Party shall make any settlement of any
claim without the written consent of the other party, which consent shall not be
unreasonably withheld, delayed or conditioned.

 

8



--------------------------------------------------------------------------------

ARTICLE 9

 

MISCELLANEOUS

 

Section 9.1 Expenses. All expenses of the preparation, execution and
consummation of this Agreement and the other Transaction Documents, and of the
transactions contemplated hereby and thereby, including, without limitation,
attorneys’, accountants’ and outside advisors’ fees and disbursements, shall be
borne by the party incurring such expense.

 

Section 9.2 Entire Agreement; Amendment. This Agreement, together with the other
Transaction Documents, contains the entire understanding of the parties and
supersedes all prior agreements and understandings relating to the subject
matter hereof, and this Agreement shall not be amended except by a written
instrument hereafter signed by all of the parties hereto.

 

Section 9.3 Assignment. Neither Seller nor Parent may assign its rights or
delegate its obligations under this Agreement. This Agreement and all of the
provisions hereof shall be binding upon and inure only to the benefit of the
parties hereto and their respective successors and permitted assigns.

 

Section 9.4 Further Action. Each of the parties hereto shall use all reasonable
efforts to do, or cause to be done, all things necessary, proper or advisable
under applicable law to carry out the provisions of this Agreement and the other
Transaction Documents, and shall execute and deliver such instruments and other
documents as may be required to carry out the provisions of this Agreement and
the other Transaction Documents.

 

Section 9.5 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed given if
delivered personally or by fax or mailed by registered or certified mail (return
receipt requested) to the parties at the following addresses (or at such other
address for a party as shall be specified by like notice):

 

if to Buyer, to:

 

HSBC BANK USA

452 Fifth Avenue

New York, New York 10018

Attention: P. E. Kavanagh

Telecopy: (212) 525-3869

 

With a copy to:

 

Kronish Lieb Weiner & Hellman LLP

1114 Avenue of the Americas

New York, New York 10036

 

9



--------------------------------------------------------------------------------

Attn: Steven K. Weinberg, Esq.

Telecopy: (212) 479-6275

 

if to Seller, to:

 

Harbor Global Company Ltd.

One Faneuil Hall Marketplace, 4th Floor

Boston, Massachusetts 02109-1820

Attn: Stephen G. Kasnet, Chief Executive Officer

Telecopy: (617) 878-1699

 

With a copy to:

 

Keegan, Werlin & Pabian, LLP

21 Custom House Street

Boston, Massachusetts 02110

Attn: Lisa S. Trainor, Esq.

Telecopy: (617) 951-1354

 

Section 9.6 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated thereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated by this Agreement be consummated as
originally contemplated to the fullest extent possible.

 

Section 9.7 Headings. The headings of Sections are for reference only and shall
not limit or control the meaning thereof.

 

Section 9.8 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

Section 9.9 GOVERNING LAW. THE VALIDITY AND CONSTRUCTION OF THIS AGREEMENT SHALL
BE GOVERNED BY THE INTERNAL LAWS (AND NOT THE PRINCIPLES OF CONFLICT OF LAWS) OF
THE STATE OF NEW YORK.

 

Section 9.10 VENUE. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK
RESIDING IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES OF AMERICA FOR THE
SOUTHERN DISTRICT OF NEW YORK AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH PARTY HERETO HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID
COURTS. EACH PARTY

 

10



--------------------------------------------------------------------------------

HEREBY WAIVES, AND AGREES NOT TO ASSERT, AS A DEFENSE IN ANY ACTION, SUIT OR
PROCEEDING FOR THE INTERPRETATION OR ENFORCEMENT OF THIS AGREEMENT THAT IT IS
NOT SUBJECT THERETO OR THAT SUCH ACTION, SUIT OR PROCEEDING MAY NOT BE BROUGHT
OR IS NOT MAINTAINABLE IN SAID COURTS OR THAT THIS AGREEMENT MAY NOT BE ENFORCED
IN OR BY SAID COURTS OR THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM EXECUTION,
THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT
THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER OR (PROVIDED THAT
PROCESS SHALL BE SERVED IN ANY MANNER REFERRED TO IN THE FOLLOWING SENTENCE)
THAT SERVICE OF PROCESS UPON SUCH PARTY IS INEFFECTIVE. EACH PARTY AGREES THAT
SERVICE OF PROCESS IN ANY SUCH ACTION, SUIT OR PROCEEDING AGAINST IT WITH
RESPECT TO THIS AGREEMENT MAY BE MADE UPON IT IN ANY MANNER PERMITTED BY THE
LAWS OF THE STATE OF NEW YORK OR THE FEDERAL LAWS OF THE UNITED STATES OR BY
REGISTERED MAIL DIRECTED TO SUCH PARTY AT ITS ADDRESS PROVIDED FOR IN SECTION
9.5 ABOVE. SERVICE OF PROCESS IN ANY MANNER REFERRED TO IN THE PRECEDING
SENTENCE SHALL BE DEEMED, IN EVERY RESPECT, EFFECTIVE SERVICE OF PROCESS UPON
SUCH PARTY.

 

Section 9.11 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY OR AGAINST IT
ON ANY MATTERS WHATSOEVER, IN CONTRACT OR IN TORT, ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS AGREEMENT.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound thereby, the parties
hereto have caused this Agreement to be duly executed and delivered by their
duly authorized officers as of the date and year first above written.

 

PIOGLOBAL GOLDFIELDS II LIMITED

By:

 

/s/ Stephen G. Kasnet

--------------------------------------------------------------------------------

Name:

 

Stephen G. Kasnet

Title:

 

President

 

HARBOR GLOBAL COMPANY LTD.

By:

 

/s/ Stephen G. Kasnet

--------------------------------------------------------------------------------

Name:

 

Stephen G. Kasnet

Title:

 

Chief Executive Officer

 

HSBC BANK USA

By:

 

/s/ William S. Edge

--------------------------------------------------------------------------------

Name:

 

William S. Edge III

Title:

 

Senior Vice President

 

12



--------------------------------------------------------------------------------

EXHIBIT A  

 

Assignment Agreement

 

13



--------------------------------------------------------------------------------

EXHIBIT B

 

Collateral Agreement

 

14



--------------------------------------------------------------------------------

EXHIBIT C  

 

Stock Purchase Agreement

 

15



--------------------------------------------------------------------------------

EXHIBIT D

 

Ashanti Note

 

16